KRUEGER, Judge.
The conviction is for murder. The punishment assessed is confinement in the state penitentiary for a term of three years.
The record is before us without a statement of facts or bills of exception. The indictment and all matters of procedure appear regular. Therefore, nothing is presented for review.
The judgment of the trial court is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.